J-S15022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAVON D. ANDERSON                          :
                                               :
                       Appellant               :   No. 1625 EDA 2021

          Appeal from the Judgment of Sentence Entered July 8, 2021
             In the Court of Common Pleas of Philadelphia County
                 Criminal Division at CP-51-CR-0009101-2016


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                                 FILED JUNE 14, 2022

        Kavon D. Anderson (Appellant)1 appeals from the judgment of sentence

imposed for possessing an instrument of crime, simple assault, and criminal

mischief,2 following revocation of Appellant’s probation. After careful review,

we affirm.

        On August 28, 2016, officers responded to 1422 Gilham Street in

Philadelphia, where a man (the complainant) indicated he had solicited a

female for sex on Backpage.com. After arriving at the designated hotel, the

complainant discovered Appellant was male. The complainant gave Appellant

$200 and asked Appellant and an individual with Appellant to leave. A struggle


____________________________________________


1   Appellant was born male, but identifies as female.

2   See 18 Pa.C.S.A. §§ 907, 2702(a), 3304(a)(2).
J-S15022-22


ensued, and Appellant and the other individual took complainant’s wallet,

kicked him, and ran out the door. The complainant’s property was taken “at

the point of a weapon.” Trial Court Opinion, 11/19/21, at 2.

      The Commonwealth charged Appellant with the above crimes, and the

trial court accepted Appellant’s negotiated guilty plea. Id. On July 24, 2017,

in accordance with the plea agreement, the court sentenced Appellant to

concurrent probation terms of three years for PIC, one year simple assault,

and one year for criminal mischief. Id. The Commonwealth withdrew felony

charges, which included robbery, conspiracy, and firearms offenses. Id. at 6.

      The trial court explained:

            On the date … sentence had been entered, I informed
      [Appellant] of the potential consequences to violation of the
      conditions of the order of sentence … Those conditions included
      prohibition to use or contact [] illegal narcotics, submission to
      drug screening of narcotics, … the first positive testing was
      supposed to come back to [the trial court,] … twenty hours of
      community services, completion of ongoing anger management
      counseling.

            [The trial court] permitted Baltimore, Maryland, supervision
      if the transfer was accepted and approved by [the] probation
      department—regular court costs, and [the court] advised
      [Appellant] at that time as to what would occur if she returned
      with violating behavior.

Id. at 2.

      On December 8, 2017, while under supervision in Baltimore, Appellant

arranged (on craigslist.com) to meet a man at a hotel. Id. According to the

man, upon his arrival at the hotel,




                                      -2-
J-S15022-22


      a male dressed as a female answered the door. Complainant
      advised, “I’m not into that” before another male dressed as a
      female exited the room, stepped behind the complainant and
      physically forced th[e] complainant into the hotel room. … [O]nce
      in the room, [a] third individual was present.

      ….

             Complainant’s pockets were searched for belongings. The
      person who answered the door and the person who forced him
      into the hotel room took a Samsung Note 4 and car keys from the
      complainant. The three suspects exited the hotel room towards
      the elevator—[there was an] identification of [Appellant] as one
      of the individuals that robbed that complainant. Complaint
      provided he pursued the individuals that robbed him. When
      [complainant] confronted them, one of them … picked up a lamp
      [and] started to assault the complainant before a hotel employee
      was able to intervene.

Id. at 3-4. As a result of the Maryland incident, the Maryland Circuit Court

sentenced Appellant to a three-year suspended sentence, followed by two

years of probation. Id. at 4.

      During his supervision in Maryland, Appellant was arrested six times in

Virginia. Id. Appellant’s sole conviction in Virginia resulted in a suspended

sentence of 12 months of confinement and 50 hours of community service.

Id. At the time of the Virginia incident, Appellant did not have permission to

leave Maryland. Id.

      On August 20, 2020, Maryland reported to Philadelphia County’s

probation department that Appellant had absconded from supervision. Id.

On December 9, 2020, the Philadelphia probation department received notice

that Appellant was in custody in Baltimore.     Id.   Pennsylvania extradited

Appellant to Philadelphia for violations of probation (VOP) proceedings. Id.

                                    -3-
J-S15022-22


       On January 8, 2021, Appellant’s counsel conceded the probation

violations, and the trial court ordered a presentence investigation and mental

health assessment. Id. at 5. After a Gagnon II3 hearing on July 8, 2021,

the trial court sentenced Appellant to concurrent terms of two to four years in

prison, followed by one year of “intensively supervised reporting probation,”

for PIC; one year of “intensively supervised reporting probation” for simple

assault; and one year of “intensively supervised reporting probation” for

criminal mischief.     Sentencing Order, 7/8/21.     Appellant filed a motion for

reconsideration of sentence.          Following an evidentiary hearing and oral

argument, the trial court denied Appellant’s motion. Appellant filed this timely

appeal,4 and a court-ordered Pa.R.A.P. 1925(b) concise statement of matters

complained of on appeal. The trial court filed an opinion.

       Appellant presents the following issues for review:

       1. Whether the sentencing court abused its discretion following
          the revocation of probation and the imposition of a 2 to 4 years
          state prison [sentence] followed by 3 years of probation given
____________________________________________


3See Gagnon v. Scarpelli, 411 U.S. 778 (1973). See also Commonwealth
v. Ferguson, 761 A.2d 613, 617 (Pa. Super. 2000) (explaining that when
parolee or probationer is detained pending a revocation hearing, due process
requires a determination at a pre-revocation hearing of probable cause that a
violation occurred; if the court finds probable cause, the court holds a second,
more comprehensive hearing to make a final decision).

4 Appellant filed a notice of appeal from the July 8, 2021, and July 26, 2021,
orders. However, an appeal properly lies from the judgment of sentence
entered July 8, 2021. The caption has been corrected. See Commonwealth
v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc)
(explaining that in criminal cases, an appeal lies from the judgment of
sentence made final by the denial of post-sentence motions).


                                           -4-
J-S15022-22


          the nature of the crime, the Appellant’s character, and display
          of remorse?

      2. Whether the sentencing court was manifestly unreasonable or
         the result of partiality, prejudice, bias or ill-will given the nature
         of the crime, the Appellant’s character, and display of remorse?

Appellant’s Brief at 3. Like Appellant, we address the issues together.

      Appellant challenges the discretionary aspects of her sentence. “[I]t is

within our scope of review to consider challenges to the discretionary aspects

of   an   appellant’s   sentence   in   an   appeal   following   a   revocation   of

probation.” Commonwealth v. Ferguson, 893 A.2d 735, 737 (Pa. Super.

2006). However, “a challenge to the discretionary aspects of a sentence is

not appealable as of right.” Commonwealth v. Colon, 102 A.3d 1033, 1042

(Pa. Super. 2014). Before we reach the merits of Appellant’s issues, we must

determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      h[er] issue; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence; and (4) whether
      the concise statement raises a substantial question that the
      sentence is appropriate under the sentencing code[.] [I]f the
      appeal satisfies each of these four requirements, we will then
      proceed to decide the substantive merits of the case.

Id. at 1042-43 (citations omitted).

      Our review discloses Appellant timely filed her notice of appeal and

preserved her issues by filing a post-sentence motion for modification of

sentence. Appellant additionally included in her brief a statement of reasons

relied upon for allowance of appeal pursuant to Pa.R.A.P. 2119(f).                See


                                        -5-
J-S15022-22


Appellant’s Brief at 8-9.   As to whether Appellant has raised a substantial

question, we conduct a case-by-case analysis. Commonwealth v. McAfee,

849 A.2d 270, 274 (Pa. Super. 2004).

      In her Rule 2119(f) statement, Appellant asserts the trial court “imposed

a manifestly unreasonable sentence” of two to four years in prison, followed

by three years of reporting probation, because the court previously imposed

only probation. Appellant’s Brief at 8-9. Appellant claims the court failed to

consider she is transgender and would likely be abused in prison. Id. at 9.

Appellant further contends the court failed to consider she served five months

in jail prior to her original sentencing, and eight months in jail, under COVID

conditions, while awaiting resentencing. Id. Appellant also asserts the trial

court improperly disregarded her remorse, mental health problems and

rehabilitative needs, family support, prior trauma, youth, and lack of

education. Id. at 10.

      This Court has held that a claim of an excessive sentence, in conjunction

with an assertion the court failed to consider mitigating factors and

rehabilitative needs, raises a substantial question for review.           See

Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015) (en

banc) (concluding substantial question existed where appellant challenged the

sentence as unduly excessive, and claimed the court failed to consider

appellant’s rehabilitative needs).




                                     -6-
J-S15022-22


      Having determined that Appellant has raised a substantial question, we

recognize:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citation

omitted). “A sentencing court need not undertake a lengthy discourse for its

reasons for imposing a sentence or specifically reference the statute in

question, but the record as a whole must reflect the sentencing court’s

consideration   of   the    facts   of   the   crime   and   character   of   the

offender.” Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super.

2010) (citation omitted).

      When a court revokes a defendant’s probation and imposes a new

sentence, “the sentencing alternatives available to the court shall be the same

as were available at the time of initial sentencing, due consideration being

given to the time spent serving the order of probation.”           42 Pa.C.S.A.

§ 9771(b); see also Commonwealth v. Derry, 150 A.3d 987, 991 (Pa.

Super. 2016) (noting that although VOP courts must consider general

sentencing principles under 42 Pa.C.S.A. § 9721(b), the “sentencing

guidelines are not required to be consulted in such instances” (citation

omitted)). VOP courts may not impose a sentence of total confinement unless

                                         -7-
J-S15022-22


(1) the defendant has been convicted of another crime; (2) the defendant’s

conduct demonstrates a likelihood she will commit another crime if not

imprisoned; or (3) “such a sentence is essential to vindicate the authority of

the court.” 42 Pa.C.S.A. § 9771(c).

     Appellant argues the trial court improperly sentenced her to two to four

years in prison because she had served 13 months in custody following her

out-of-state arrests and extradition to Philadelphia. Appellant’s Brief at 11.

Appellant claims the sentence is manifestly unreasonable where she has “been

trying to work on her behavior, attended classes and enrolled in the GED

program while incarcerated.” Id. Further, Appellant claims the court failed

to consider that she was raised in a single-parent home and had no contact

with her father. Id. Appellant emphasizes evidence of her problems in school

and difficulties transitioning from male to female. Id. Appellant points out

she was sexually assaulted when she was 19, and has multiple diagnoses of

ADHD, bipolar disorder, and PTSD. Id.

     Pertinently, the trial court ordered a presentence investigation report

(PSI) and mental health assessment prior to sentencing. N.T., 7/8/21, at 5-

17 (trial court summarizing the assessments and reports it considered). When

a PSI exists, we “presume that the sentencing judge was aware of relevant

information   regarding   the   defendant’s   character   and   weighed   those

considerations along with mitigating statutory factors.” Commonwealth v.

Conte, 198 A.3d 1169, 1177 (Pa. Super. 2018) (citation omitted); see


                                      -8-
J-S15022-22


also Commonwealth v. Watson, 228 A.3d 928, 936 (Pa. Super. 2020)

(sentencing courts “are under no compulsion to employ checklists or any

extended or systematic definitions of their punishment procedure”; where a

PSI exists, “the sentencing court’s discretion should not be disturbed” (citation

omitted)).

       At sentencing, the trial court expressly considered the aforementioned

reports and assessments.           See N.T., 7/8/21, at 5-17.   The court also

considered letters from Appellant’s mother and grandmother, Appellant’s

mental health evaluation and psychiatric reports, and the Commonwealth’s

Gagnon II summary.5 Id. at 18-19.

       Appellant’s counsel additionally informed the court that Appellant had

completed her community service requirement in Baltimore, although counsel

had no documentation. Id. at 20. Counsel provided the court with telephone

numbers for persons who could confirm Appellant’s compliance. Id. The court

accepted counsel’s representation, but also indicated “[t]here were multiple

indications that it wasn’t [completed].” Id.

       Appellant’s counsel summarized Appellant’s difficulties growing up as a

cisgender male, lack of family support, and resulting mental health issues.

Id. at 22-23.      Counsel also explained, “The reason why my client was in



____________________________________________


5 Appellant’s counsel corrected the summary to indicate Appellant no longer
owed money for court fees and costs which had been paid by Appellant’s
family. Id. at 19.

                                           -9-
J-S15022-22


Virginia is she had a boyfriend in Virginia at the time.” Id. at 23. Counsel

indicated Appellant was in her eighth month of being housed in isolation for

protection in the men’s prison. Id.

     Appellant addressed the trial court and expressed remorse. Id. at 36.

Appellant stated that while incarcerated, she attended classes to get her GED.

Id. at 36-37.   Appellant nevertheless acknowledged her two subsequent

convictions while on probation. Id. at 38.

     As noted, the trial court sentenced Appellant to an aggregate two to four

of incarceration. Quoting from the transcript of the hearing on Appellant’s

post-sentence motion, the trial court explained:

           [W]ithin the order of sentence that I fashioned, I made a
     notation that the state facility was to accommodate your
     transgender concerns. They have that ability to do so already in
     play.

           In terms of the fact that you were in a county facility during
     a substantial period of time -- a large part of your time was spent
     within your cell, that challenge was equal to every single person
     that was in county custody predominately due to COVID concerns.
     … That difficulty, hopefully, will be resolved in the future as we
     go forward. And it’s my understanding that a lot of that had to do
     with safety concerns as well.

           … [T]he reasons that you are back before me have to do
     with direct violations and technical violations of a myriad nature.
     What was most concerning to this [c]ourt is that you harmed other
     people. And while I certainly understand the challenges that you
     have being a transgender person, that’s no excuse for the harm
     that you imposed on other people. And I was also struck by the
     unique similar nature of your conduct to the same type of conduct
     that brought you here before me.

                                       *   *   *


                                      - 10 -
J-S15022-22


           There has been a myriad of efforts to rehabilitate you absent
     the imposition of the state sentence. They all failed.

                                     *   *   *

           After you were sentenced on July 24, 2017, … per your
     request, the supervision was transferred to the State of Maryland
     to accommodate you. While under [that c]ourt’s supervision, you
     incurred multiple arrests and direct violations in two different
     states, that being Maryland and Virginia, and rebuffing any
     attempts of supervision and direction. …

                                     *   *   *

          I considered some of the mitigating circumstances relative
     to my sentence that were put forth to me. But at the end of this
     process, I have a duty to the citizens of the Commonwealth of
     Pennsylvania of which you are listed as one of my primary
     concerns. I have a duty to do whatever I can do to direct you to
     rehabilitation.

           The keys have always been in your hands, and you kept
     throwing them away and rebuffing any attempts of supervision
     and direction. …

           This order of sentence was thoughtfully entered because it
     is my hope that with the order of sentence, including state
     confinement, your state supervision could direct you better.

           They have different programs available to you that are not
     available here. All of the efforts here did not work. That is why I
     entered the order of sentence as I did. And that’s why I’m not
     changing it.

Trial Court Opinion, 11/18/21, at 18-19 (citation omitted).

     The record belies Appellant’s claim that the trial court failed to

adequately consider mitigating factors when imposing Appellant’s sentence.

The court further determined Appellant was convicted of another crime;

Appellant’s conduct demonstrated a likelihood she will commit another crime


                                    - 11 -
J-S15022-22


if not imprisoned; and a sentence of total confinement was essential to

vindicate the court’s authority. The court stated:

      Appellant’s conduct following the grant of probationary and
      custodial release [] evidenced a defiant, unabated intention to
      commit crimes and to defy this [c]ourt’s authority to the detriment
      of our society. Vindication of the trial court’s authority was
      essential. While under supervision, Appellant’s behavior, as
      reported and conceded and referenced within the presentence
      investigation and mental health assessment, and all witnesses
      presented, unequivocally proved that Appellant had remained a
      high-risk recidivist.

Trial Court Opinion, 11/18/21, at 21; see also 42 Pa.C.S.A. § 9771(c).

      We discern no abuse of discretion. See Macias, 968 A.2d 773, 778 (Pa.

Super. 2009) (this Court may not re-weigh sentencing factors and impose

our judgment for that of the trial court). Accordingly, we affirm the judgment

of sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022



                                    - 12 -